PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
Won et al. 
Application No. 15/779,616
Filed: 29 May 2018
For: AN ISOTHERMAL BASED-DUAL FUNCTIONAL OLIGONUCLEOTIDE INCLUDING REPORTER DYE, AND QUENCHER FOR ISOTHERMAL NUCLEIC ACID AMPLIFICATION AND MEASUREMENT METHODS USING SAME


:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
March 16, 2022, to revive the above-identified application.  

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of June 17, 2021.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  The three (3) months of extension of time pursuant to the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is December 18, 2021.  A Notice of Abandonment was mailed on February 04, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a 1st Request for Continued Examination (RCE) and the RCE fee of $680.00, Amendment and claims, (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 1637 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 
 

/Irvin Dingle/
Irvin DingleLead Paralegal Specialist, OPET